Exhibit 10.89.3

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of November 30, 2010 by and among ENDO PHARMACEUTICALS
HOLDINGS INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the
Borrower listed on the signature pages hereto (together with the Borrower, the
“Initial Grantors,” and together with any additional Material Domestic
Subsidiaries, whether now existing or hereafter formed or acquired which become
parties to this Security Agreement from time to time, in accordance with the
terms of the Credit Agreement (as defined below), by executing a Supplement to
Pledge and Security Agreement hereto in substantially the form of Annex I, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking association, in
its capacity as administrative agent (the “Administrative Agent”) for itself and
for the Secured Parties (as defined in the Credit Agreement identified below).

PRELIMINARY STATEMENT

The Borrower, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrower under the
Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.2. Terms Defined in the Credit Agreement. All capitalized terms used herein
and not otherwise defined herein or in the UCC shall have the meanings assigned
to such terms in the Credit Agreement.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, letters of credit,
Letter-of-Credit Rights, Pledged Deposits, Supporting Obligations and Other
Collateral, wherever located, in which any Grantor now has or hereafter acquires
any right or interest, and the proceeds (including Stock Rights), insurance
proceeds and products thereof, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto; provided that Collateral shall exclude
Excluded Assets.

“Commercial Tort Claims” means those certain currently existing commercial tort
claims, as defined in the UCC of any Grantor, including each commercial tort
claim specifically described in Exhibit “F”.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Administrative Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by any Grantor with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Accounts” means (i) Payroll Accounts, (ii) Deposit Accounts consisting
of withheld income taxes and federal, state or local employment taxes in such
amounts as are required in the reasonable judgment of the Grantor in the
ordinary course of business to be paid to the Internal Revenue Service or state
or local government agencies with respect to current or former employees of any
of the Loan Parties, (iii) Deposit Accounts consisting of amounts required to be
paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on
behalf of or for the benefit of employees of one or more Loan Parties and
(iv) any Deposit Account the maximum daily balance of which does not exceed
$50,000 individually, or in the aggregate, together with the maximum daily
balance of all such other Deposit Accounts excluded pursuant to this definition
at any time, $250,000.

“Excluded Assets” means “Excluded Assets” as defined in the Credit Agreement;
provided, however, that all Equity Interests described on Exhibit “C” hereto
shall not constitute Excluded Assets.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC,
including, without limitation, payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, other
industrial or Intellectual Property or rights therein or applications therefor,
whether under license or otherwise, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Licenses, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Property, negotiable Collateral, and oil, gas, or other minerals
before extraction.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licensed IP” means any Intellectual Property owned by a Grantor that is (a) not
necessary or useful (or, to the extent such Intellectual Property has previously
been necessary or useful, is no longer necessary or useful) in any material
respect in the conduct of the business of such Grantor and (b) is Exclusively
Licensed in the ordinary course of business to a Person (which is not an
Affiliate of the Borrower) under the terms of a license agreement that are fair
and reasonable to such Grantor (as determined in the reasonable good faith
judgment of the Board of Directors of such Grantor).

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
letters of credit, Stock Rights or any other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution,
it being intended that the Collateral include all real and personal property of
the Grantors.

 

3



--------------------------------------------------------------------------------

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Payroll Account” means any Deposit Account of a Grantor that is used by such
Grantor solely as a payroll account for the employees of such Grantor.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Secured Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade styles, trade dress and the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

4



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each of the Grantors hereby pledges and grants to the Administrative Agent, on
behalf of and for the benefit of the Secured Parties, a security interest in all
of such Grantor’s right, title and interest, whether now owned or hereafter
acquired, in and to the Collateral to secure the prompt and complete payment and
performance of the Secured Obligations. For the avoidance of doubt, the grant of
a security interest herein shall not be deemed to be an outright assignment of
intellectual property rights owned by the Grantors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Supplement to Pledge and Security
Agreement in substantially the form of Annex I represents and warrants (after
giving effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Supplement to Pledge and Security
Agreement), that:

3.1. Title, Authorization, Validity and Enforceability. Such Grantor has good
and valid rights in or the power to transfer the Collateral owned by it and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement have been
duly authorized by proper corporate, limited liability company, limited
partnership or partnership, as applicable, proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, except as enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing. When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed in Exhibit “D”, the
Administrative Agent will have a fully perfected first priority security
interest in the Collateral owned by such Grantor in which a security interest
may be perfected by filing of a financing statement under the UCC, subject only
to Liens permitted under Section 4.1.6 hereof.

3.2. Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will (i) violate any applicable law or regulation or the
charter, by-laws or other organizational documents of such Grantor or any order
of any Governmental Authority, or (ii) violate in any material respect or result
in a default under any indenture, material agreement or other material
instrument binding upon such Grantor or its assets, or give rise to a right
thereunder to require any payment to be made by such Grantor, or (iii) result in
the creation or imposition of any Lien on any asset of such Grantor, other than
Liens created under the Loan Documents.

 

5



--------------------------------------------------------------------------------

3.3. Principal Location. As of the Effective Date, such Grantor’s location of
its chief executive office is disclosed in Exhibit “A”.

3.4. No Other Names; Etc. Within the five-year period ending as of the date such
Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Exhibit “A”. The name
in which such Grantor has executed this Security Agreement is the exact name as
it appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization as of the date such Person becomes a
Grantor hereunder.

3.5. Filing Requirements. As of the Effective Date, none of the Collateral owned
by such Grantor is of a type for which security interests or liens may be
perfected by filing under any federal statute except for Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit “B”.

3.6. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.

3.7. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. As of the Effective Date, such Grantor’s federal
employer identification number is, and if such Grantor is a registered
organization, such Grantor’s State of organization, type of organization and
State of organization identification number are, listed in Exhibit “F”.

3.8. Pledged Securities and Other Investment Property. As of the Effective Date,
Exhibit “C” sets forth a complete and accurate list of the Instruments,
Securities and other Investment Property constituting Collateral and delivered
to the Administrative Agent. Each Grantor is the direct and beneficial owner of
each Instrument, Security and other type of Investment Property listed in
Exhibit “C” as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder or as permitted by Section 6.02 of the Credit
Agreement. Each Grantor further represents and warrants that (i) with respect to
any certificates delivered to the Administrative Agent representing an ownership
interest in a partnership or limited liability company, either such certificates
are Securities as defined in Article 8 of the UCC of the applicable jurisdiction
as a result of actions by the issuer or otherwise, or, if such certificates are
not Securities, such Grantor has so informed the Administrative Agent so that
the Administrative Agent may take steps to perfect its security interest therein
as a General Intangible and (ii) to the extent requested by the Administrative
Agent, all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control.

3.9. Intellectual Property.

3.9.1 Exhibit “B” contains a complete and accurate listing (but only in all
material respects with respect to state and foreign Intellectual Property) as of
the Effective Date of all (A) applications and registrations for Intellectual
Property owned by each of the Grantors, including, but not limited to the
following: (i) state, U.S. and foreign trademark registrations and applications
for trademark registration, (ii) U.S. and foreign patents and patent
applications, together with all reissuances, continuations, continuations in
part, revisions, extensions, and

 

6



--------------------------------------------------------------------------------

reexaminations thereof, (iii) U.S. and foreign copyright registrations and
applications for registration, (iv) foreign industrial design registrations and
industrial design applications and (v) domain names and (B) Licenses for all
forms of Intellectual Property described in clauses (A)(i)-(iii) above that are
owned by a third party and licensed to the Grantors or otherwise used by the
Grantors under contract that are material to the business of the Grantors other
than off-the-shelf software and software subject to shrink-wrap, click-wrap and
other generally commercially available licenses, and the names of any Person who
has been granted rights in respect thereof outside of the ordinary course of
business. With respect to the Intellectual Property set forth in clauses
(A)(i)-(iii) above, all of the U.S. registrations, applications for registration
or applications for issuance are recorded or are in the process of being
recorded in the name of the applicable Grantor.

3.9.2 Such registered Intellectual Property is valid, subsisting, unexpired and
enforceable and has not been abandoned or adjudged invalid or unenforceable, in
whole or in part except as could not be reasonably expected to result in a
Material Adverse Effect.

3.9.3 As of the Effective Date, except as disclosed in Exhibit “B” and as would
not be material, (i) no Person other than the respective Grantor has any right
or interest of any kind or nature in or to the Intellectual Property set forth
in Sections 3.9.1(A)(i) through 3.9.1(A)(v), including any right to sell,
license, lease, transfer, distribute, use or otherwise exploit such Intellectual
Property or any portion thereof outside of the ordinary course (including
licenses and other grants made in the ordinary course) of the respective
Grantor’s business and (ii) each Grantor has good, marketable and exclusive
title to, and the valid and enforceable power and right to sell, license,
transfer, distribute, use and otherwise exploit, the Intellectual Property set
forth in Sections 3.9.1(A)(i) through 3.9.1(A)(v).

3.9.4 Each Grantor has taken or caused to be taken reasonable steps so that none
of its material Intellectual Property, the value of which to the Grantors is
contingent upon maintenance of the confidentiality thereof, has been disclosed
by such Grantor to any Person other than employees, contractors, customers,
representatives, agents of the Grantors and other Persons, in each case who are
parties to customary confidentiality and nondisclosure agreements or obligations
with the Grantors.

3.9.5 To each Grantor’s knowledge, no Person is currently violating, infringing
upon or breaching, any of the rights of the Grantors to the Intellectual
Property or is breaching any duty or obligation owed to the Grantors in respect
of the Intellectual Property except where those violations, infringements or
breaches, individually or in the aggregate, could not be reasonably expected to
result in a Material Adverse Effect.

3.9.6 No settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by any Grantor, or to any Grantor’s
knowledge, to which any Grantor is bound, that adversely affects its rights to
own or use its Intellectual Property except as could not be reasonably expected
to result in a Material Adverse Effect, in each case individually or in the
aggregate.

3.9.7 No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any of its
Intellectual Property except where those challenges could not reasonably be
expected to result in a Material Adverse Effect, and to such Grantor’s knowledge
at the date hereof there is no valid basis upon which such a challenge
reasonably could be made.

 

7



--------------------------------------------------------------------------------

3.9.8 Each Grantor owns directly or is entitled to use, by license or otherwise,
all Intellectual Property necessary for the conduct of such Grantor’s business.

3.9.9 Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken commercially
reasonable action necessary to insure that all licensees of the trademarks owned
or licensed by such Grantor use such adequate standards of quality, except where
the failure to use adequate standards of quality could not reasonably be
expected to result in a Material Adverse Effect.

3.9.10 The consummation of the transactions contemplated by the Loan Documents
will not result in the termination or material impairment of any of the
Grantors’ rights in their material Intellectual Property.

3.10. Deposit Accounts and Securities Accounts. As of the Effective Date, all of
such Grantor’s Deposit Accounts and Securities Accounts are listed on Exhibit
“G” (such Exhibit to be supplemented from time to time in accordance with
Section 4.11).

ARTICLE IV

COVENANTS

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Supplement to Pledge and Security Agreement applicable
to any Grantor (and after giving effect to supplements to each of the Exhibits
hereto with respect to such subsequent Grantor as attached to such Supplement to
Pledge and Security Agreement) and thereafter until this Security Agreement is
terminated each such subsequent Grantor agrees:

4.1. General.

4.1.1 Inspection. Each Grantor will permit any representatives designated by the
Administrative Agent or any Secured Party (pursuant to a request made through
the Administrative Agent), at reasonable times upon reasonable prior notice (but
not more than once annually if no Event of Default shall exist), (i) to inspect
the Collateral, (ii) to examine and make copies of the records of such Grantor
relating to the Collateral and (iii) to discuss the Collateral and the related
records of such Grantor with, and to be advised as to the same by, such
Grantor’s officers and employees (and, in the case of any Receivable, with any
person or entity which is or may be obligated thereon), and all reasonable
out-of-pocket expenses incurred by the Administrative Agent or such Secured
Party in connection with this Section 4.1.1 shall be at such Grantor’s expense.

4.1.2 Taxes. Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien exists, and (ii) those
which by reason of the amount involved or the remedies available to the taxing
authority could not reasonably be expected to have a Material Adverse Effect.

4.1.3 Records and Reports. Each Grantor shall keep and maintain, in all material
respects, complete, accurate and proper books and records with respect to the
Collateral owned by

 

8



--------------------------------------------------------------------------------

such Grantor, and furnish to the Administrative Agent, with sufficient copies
for each of the Secured Parties, such reports relating to the Collateral as the
Administrative Agent shall from time to time reasonably request; provided that
unless an Event of Default has occurred and is continuing, such request may be
made by the Administrative Agent no more than once per calendar quarter.

4.1.4 Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a perfected security interest in and,
if applicable, Control of, the Collateral owned by such Grantor, subject to
Liens permitted under Section 6.02 of the Credit Agreement, provided that
nothing herein shall be deemed to constitute an agreement to subordinate any of
the Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 6.02 of the Credit Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Collateral granted to the
Administrative Agent herein, including, without limitation, describing such
property as “all assets of the Debtor whether now owned or hereafter acquired
and wheresoever located, including all accessions thereto and proceeds thereof.”
Each Grantor will take any and all actions necessary to defend title to any
material portion of the Collateral owned by such Grantor against all persons and
to defend the security interest of the Administrative Agent in such Collateral
and the priority thereof against any Lien not expressly permitted hereunder.

4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except dispositions specifically
permitted pursuant to Section 6.03 of the Credit Agreement.

4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.02
of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under
Section 6.02 of the Credit Agreement.

4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

 

  (i) preserve its existence and corporate structure as in effect on the
Effective Date; and

 

  (ii) not change its jurisdiction of organization,

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than fifteen (15) days’ prior written notice of such event or
occurrence (or such shorter period as may be acceptable to the Administrative
Agent in its sole discretion).

4.1.8 Other Financing Statements. Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection herewith without the
prior written consent of the Administrative Agent, subject to such Grantor’s
rights under Section 9-509(d)(2) of the UCC.

 

9



--------------------------------------------------------------------------------

4.2. Receivables.

4.2.1 Certain Agreements on Receivables. During the occurrence and continuation
of an Event of Default, no Grantor will make or agree to make any discount,
credit, rebate or other reduction in the original amount owing on a Receivable
or accept in satisfaction of a Receivable less than the original amount thereof.
Prior to the occurrence and continuation of an Event of Default under Article
VII(a), (b), (h) and (j) of the Credit Agreement, such Grantor may reduce the
amount of Accounts arising from the sale of Inventory or the rendering of
services in accordance with its present policies and in the ordinary course of
business and as otherwise permitted under the Credit Agreement.

4.2.2 Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by such Grantor.

4.2.3 Delivery of Invoices. Each Grantor will deliver to the Administrative
Agent immediately upon its request after the occurrence of an Event of Default
duplicate invoices with respect to each Account owned by such Grantor bearing
such language of assignment as the Administrative Agent shall specify.

4.3. Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Each Grantor will (i) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments (to the extent in
possession of such Grantor) constituting a material portion of the Collateral
(if any then exist and to the extent in excess of $250,000, individually or in
the aggregate), (ii) hold in trust for the Administrative Agent upon receipt and
immediately thereafter deliver to the Administrative Agent any Chattel Paper,
Securities and Instruments constituting a material portion of the Collateral,
(iii) upon the designation of any Pledged Deposits (as set forth in the
definition thereof), deliver to the Administrative Agent such Pledged Deposits
which are evidenced by certificates included in the Collateral endorsed in
blank, marked with such legends and assigned as the Administrative Agent shall
specify, and (iv) upon the Administrative Agent’s request, after the occurrence
and during the continuance of an Event of Default, deliver to the Administrative
Agent (and thereafter hold in trust for the Administrative Agent upon receipt
and immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral.

4.4. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. To the extent requested by the Administrative Agent,
each Grantor will, with respect to Investment Property constituting Collateral
owned by such Grantor held with a financial intermediary, to cause such
financial intermediary to enter into a control agreement with the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent.

4.5. Stock and Other Ownership Interests.

4.5.1 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the

 

10



--------------------------------------------------------------------------------

Administrative Agent or its nominee at any time at the option of the Required
Lenders following the occurrence and during the continuance of an Event of
Default and without any further consent of such Grantor.

4.5.2 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, without
notice, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Collateral owned by such Grantor or any part
thereof, and to receive all dividends and interest in respect of such
Collateral.

4.6. Deposit Accounts. To the extent requested by the Administrative Agent,
Grantor will (i) upon the Administrative Agent’s request, cause each bank or
other financial institution in which it maintains (a) a Deposit Account (other
than Excluded Accounts) to enter into a control agreement with the
Administrative Agent, by such time as is reasonably requested by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent in order to give the Administrative Agent Control of the
Deposit Account or (b) other deposits (general or special, time or demand,
provisional or final) to be notified of the security interest granted to the
Administrative Agent hereunder and cause each such bank or other financial
institution to acknowledge such notification in writing and by such time as is
reasonably requested by the Administrative Agent and (ii) upon the
Administrative Agent’s request after the occurrence and during the continuance
of an Event of Default, promptly deliver to each such bank or other financial
institution a letter, in form and substance acceptable to the Administrative
Agent, transferring dominion and control over each such other deposit to the
Administrative Agent until such time as no Event of Default exists. In the case
of deposits maintained with Lenders, the terms of such letter shall be subject
to the provisions of the Credit Agreement regarding setoffs.

4.7. Letter-of-Credit Rights. Each Grantor will, upon the Administrative Agent’s
request, cause each issuer of a letter of credit in an amount individually or in
the aggregate in excess of $250,000, to consent to the assignment of proceeds of
the letter of credit in order to give the Administrative Agent Control of the
letter-of-credit rights to such letter of credit.

4.8. Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim in excess of $1,000,000 against the United States government or any state
or local government or any instrumentality or agency thereof, the assignment of
which claim is restricted by federal, state or municipal law.

4.9. Intellectual Property.

4.9.1 If, after the date hereof, any Grantor obtains ownership rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office, or
applies for or seeks registration of (other than registration of an intent to
use a Trademark), any new patentable invention, Trademark or Copyright in
addition to the Patents, Trademarks and Copyrights described in Exhibit “B”,
then such Grantor shall give the Administrative Agent notice thereof, as part of
each compliance certificate provided to the Administrative Agent pursuant to the
Credit Agreement. Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence any Secured Party’s security interest in
such new application or registration in a form appropriate for recording in the
applicable federal office. Each Grantor also hereby authorizes the
Administrative Agent to modify this Security Agreement unilaterally (i) by
amending Exhibit “B” to include any future

 

11



--------------------------------------------------------------------------------

Patents, Trademarks and/or Copyrights of which the Administrative Agent receives
notification from such Grantor pursuant hereto and (ii) by recording, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Exhibit “B” a description of
such future Patents, Trademarks and/or Copyrights.

4.9.2 As of the Effective Date, no Grantor has any interest in, or title to, any
applications or registrations for Copyrights, Licenses, applications for or
issued Patents or applications or registrations for Trademarks except as set
forth in Exhibit “B”. This Agreement is effective to create a valid and
continuing Lien on such Copyrights, Licenses, Patents and Trademarks and, upon
filing of the Confirmatory Grant of Security Interest in Copyrights with the
United States Copyright Office and filing of the Confirmatory Grant of Security
Interest in Patents with the United States Patent and Trademark Office, the
filing of appropriate financing statements in the jurisdictions listed in
Exhibit “E” hereto and the bringing up to date of record ownership thereof, all
action necessary or desirable to protect and perfect the security interest in,
to and on each Grantor’s material Patents, Trademarks or Copyrights has been
taken.

4.10. Commercial Tort Claims. If, after the date hereof, any Grantor identifies
the existence of a Commercial Tort Claim having a value reasonably believed by
such Grantor to be, individually or in the aggregate, in excess of $250,000
belonging to such Grantor that has arisen in the course of such Grantor’s
business in addition to the Commercial Tort Claims described in Exhibit “F”,
which are all of such Grantor’s Commercial Tort Claims reasonably believed by
such Grantor to be, individually or in the aggregate, in excess of $250,000 as
of the Effective Date, then such Grantor shall give the Administrative Agent
prompt notice thereof, but in any event not less frequently than quarterly. Each
Grantor agrees promptly upon request by the Administrative Agent to execute and
deliver to the Administrative Agent any supplement to this Security Agreement or
any other document reasonably requested by the Administrative Agent to evidence
the grant of a security interest therein in favor of the Administrative Agent.

4.11. Updating of Exhibits to Security Agreement. The Company will provide to
the Administrative Agent, concurrently with the delivery of the certificate of a
Financial Officer of the Company as required by Section 5.01(c) of the Credit
Agreement, updated versions of the Exhibits to this Security Agreement (provided
that if there have been no changes to any such Exhibits since the previous
updating thereof required hereby, the Borrower shall indicate that there has
been “no change” to the applicable Exhibit(s)).

ARTICLE V

DEFAULT

5.1. Acceleration and Remedies.

5.1.1 Upon the acceleration of the Obligations under the Credit Agreement
pursuant to Article VII thereof, the Obligations under the Credit Agreement and,
to the extent provided for under the Swap Agreements and the Banking Services
Agreements evidencing the same, the Swap Obligations and the Banking Services
Obligations, shall immediately become due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
and the Administrative Agent may, with the concurrence or at the direction of
the Required Lenders, exercise any or all of the following rights and remedies:

 

  (i)

Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this clause (i) shall not
be understood to limit

 

12



--------------------------------------------------------------------------------

 

any rights or remedies available to the Administrative Agent and the Secured
Parties prior to a Default.

 

  (ii) Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement.

 

  (iii) Give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral.

 

  (iv) Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises of elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable.

 

  (v) Concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

5.1.2 The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

5.1.3 The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

5.1.4 Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

5.1.5 Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their

 

13



--------------------------------------------------------------------------------

rights or remedies against, any Grantor, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Secured Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

5.1.6 Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.1.1
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

5.2. Grantors’ Obligations Upon Event of Default. Upon the request of the
Administrative Agent after the occurrence of an Event of Default, each Grantor
will:

5.2.1 Assembly of Collateral. Assemble and make available to the Administrative
Agent the Collateral and all records relating thereto at any place or places
specified by the Administrative Agent.

5.2.2 Secured Party Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.

5.2.3 Prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify.

5.2.4 Take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.

5.3. License. The Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of an Event of
Default and the acceleration of the Obligations under the Credit Agreement
pursuant to Article VII thereof, without charge, each Grantor’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, customer lists and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral, and, following the occurrence
and during the continuance of an Event of Default and the acceleration of the
Obligations

 

14



--------------------------------------------------------------------------------

under the Credit Agreement pursuant to Article VII thereof, such Grantor’s
rights under all licenses and all franchise agreements shall inure to the
Administrative Agent’s benefit, to the extent not in violation of any agreements
thereto. In addition, each Grantor hereby irrevocably agrees that the
Administrative Agent may, following the occurrence and during the continuance of
an Event of Default and the acceleration of the Obligations under the Credit
Agreement pursuant to Article VII thereof, sell any of such Grantor’s Collateral
directly to any person, including without limitation persons who have previously
purchased such Grantor’s Collateral from such Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Security Agreement, may sell Collateral which bears any trademark owned by or
licensed to such Grantor and any Collateral that is covered by any copyright
owned by or licensed to such Grantor and the Administrative Agent may finish any
work in process and affix any trademark owned by or licensed to such Grantor and
sell such Collateral as provided herein; provided that the applicable Grantor
shall have such rights of quality control and inspection which are reasonably
necessary to maintain the validity and enforceability of such trademarks. Each
Grantor’s rights of quality control and inspection shall not be unreasonably
asserted so long as the Administrative Agent (or its licensee or agent)
maintains quality control standards at least as high as those maintained by the
such Grantor prior to the occurrence of an Event for Default.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Material Domestic Subsidiary as a Grantor hereunder by
execution of a Supplement to Pledge and Security Agreement in the form of Annex
I (with such modifications as shall be reasonably acceptable to the
Administrative Agent) shall not require receipt of any consent from or execution
of any documentation by any other Grantor party hereto. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Administrative Agent and the Secured Parties until
the Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. Lockboxes. Upon request of the Administrative Agent after the occurrence of
an Event of Default, each Grantor shall execute and deliver to the
Administrative Agent irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Administrative Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Administrative Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Administrative Agent.

7.2. Collection of Receivables. The Administrative Agent may at any time after
the occurrence of an Event of Default, by giving each Grantor written notice,
elect to require that the Receivables be paid directly to the Administrative
Agent for the benefit of the Secured Parties. In such event, each Grantor shall,
and shall permit the Administrative Agent to, promptly notify the account
debtors or obligors under the Receivables owned by such Grantor of the
Administrative Agent’s interest

 

15



--------------------------------------------------------------------------------

therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the
Administrative Agent. Upon receipt of any such notice from the Administrative
Agent, each Grantor shall thereafter hold in trust for the Administrative Agent,
on behalf of the Secured Parties, all amounts and proceeds received by it with
respect to the Receivables and Other Collateral and immediately and at all times
thereafter deliver to the Administrative Agent all such amounts and proceeds in
the same form as so received, whether by cash, check, draft or otherwise, with
any necessary endorsements. The Administrative Agent shall hold and apply funds
so received as provided by the terms of Sections 7.3 and 7.4 hereof.

7.3. Special Collateral Account. The Administrative Agent may, at any time after
the occurrence and during the continuation of an Event of Default, require all
cash proceeds of the Collateral to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. The Administrative Agent may (and
shall, at the direction of the Required Lenders), from time to time, apply the
collected balances in said cash collateral account to the payment of the Secured
Obligations then due.

7.4. Application of Proceeds. The proceeds of the Collateral shall be applied by
the Administrative Agent to payment of the Secured Obligations as provided under
Section 2.18 of the Credit Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Borrower, addressed as
set forth in Article IX, at least ten (10) days prior to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

8.2. Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or

 

16



--------------------------------------------------------------------------------

any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.

8.3. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

8.4. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Administrative Agent for any reasonable amounts
paid by the Administrative Agent pursuant to this Section 8.4. Each Grantor’s
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

 

17



--------------------------------------------------------------------------------

8.5. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Collateral,
(ii) after the occurrence and during the continuance of an Event of Default, to
indorse and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
owned by such Grantor and which are Securities or with financial intermediaries
holding other Investment Property as may be necessary or advisable to give the
Administrative Agent Control over such Securities or other Investment Property,
(v) after the occurrence and during the continuance of an Event of Default, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (vi) after the occurrence and during the
continuance of an Event of Default, to apply the proceeds of any Collateral
received by the Administrative Agent to the Secured Obligations as provided in
Article VII and (vii) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder or under any other Loan Document), and each Grantor agrees to
reimburse the Administrative Agent on demand for any reasonable payment made or
any reasonable expense incurred by the Administrative Agent in connection
therewith, provided that this authorization shall not relieve any Grantor of any
of its obligations under this Security Agreement or under the Credit Agreement.

8.6. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
4.3, 5.2, or 8.8 or in Article VII hereof will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Administrative Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.6 shall be
specifically enforceable against the Grantors.

8.7. Use and Possession of Certain Premises. Upon the occurrence of an Event of
Default and the acceleration of the Obligations under the Credit Agreement
pursuant to Article VII thereof, the Administrative Agent shall be entitled to
occupy and use any premises owned or leased by the Grantors where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.

8.8. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1.5 hereof and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5
hereof) shall be binding upon the Administrative Agent or the Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.

8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or

 

18



--------------------------------------------------------------------------------

reorganization, should any Grantor become insolvent or make an assignment for
the benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by a Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all reasonable
out-of-pocket expenses (including reasonable attorneys’, auditors’ and
accountants’ fees) paid or incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been paid in cash and in full (or
with respect to any outstanding Letters of Credit, such Letter of Credit has
been Cash Collateralized or a backup Letter of Credit has been delivered to the
Administrative Agent as required by the Credit Agreement) and no commitments of
the Administrative Agent or the Secured Parties which would give rise to any
Obligations are outstanding.

8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings among the
Grantors and the Administrative Agent relating to the Collateral.

 

19



--------------------------------------------------------------------------------

8.16. Governing Law; Jurisdiction; Waiver of Jury Trial.

8.16.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

8.16.2 Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Grantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Security Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.

8.16.3 Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.16.2. Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

8.16.4 Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Borrower as its agent
for service of process. Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

8.16.5 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.17. Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Administrative Agent, the Secured Parties, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless

 

20



--------------------------------------------------------------------------------

from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee
(but excluding any Excluded Taxes), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of this Security
Agreement or any other Loan Document, or the manufacture, purchase, acceptance,
rejection, ownership, delivery, lease, possession, use, operation, condition,
sale, return or other disposition of any Collateral (including, without
limitation, latent and other defects, whether or not discoverable by the
Administrative Agent or the Secured Parties or any Grantor, and any claim for
patent, trademark or copyright infringement); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties.

8.18. Severability. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.19. Counterparts. This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

8.20. Licensed IP.

8.20.1 With respect to licensed Intellectual Property that has been licensed by
a Grantor prior to the Effective Date and the terms of the applicable license
agreement related thereto provide a limitation that such Grantor shall not
assign, transfer, encumber or grant rights in or with respect to such licensed
Intellectual Property inconsistent with the rights granted to the licensee under
such license agreement (or a similar limitation), the parties hereto acknowledge
and agree that, notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, nothing in this Agreement or the other Loan Documents
shall grant in favor of the Administrative Agent or any other Secured Party any
rights or remedies that disturb, diminish or interfere with the rights of such
licensee with respect to such licensed Intellectual Property under such license
agreement; provided that nothing contained in this Section 8.20.1 shall limit
the right of the Administrative Agent or any other Secured Party (i) to commence
or maintain any action or proceeding against such Grantor in connection with
such Grantor’s failure to comply with this Agreement or the other Loan Documents
or (ii) upon the occurrence and during the continuation of an Event of Default,
to exercise the rights of such Grantor under such license agreements.

8.20.2 In the event that, after the Effective Date, (i) any Grantor wishes to
Exclusively License any Intellectual Property pursuant to which such
Intellectual Property could qualify as Licensed IP and (ii) the proposed
licensee under such Exclusive License arrangement requires, as a condition or
requirement to such arrangement, that the Administrative Agent enter into a
non-disturbance agreement (or similar agreement), the Administrative Agent
hereby agrees to negotiate in good faith with such Grantor and licensee to enter
into a non-disturbance agreement in the form attached as Exhibit “H” hereto
(with such modifications thereto as are acceptable in the reasonable judgment of
the Administrative Agent).

 

21



--------------------------------------------------------------------------------

8.20.3 With respect to Intellectual Property that has been exclusively licensed
to a Grantor, such Grantor: (i) agrees to promptly (but no later than within 14
days after the Effective Date (or such later date as is agreed to by the
Administrative Agent) with respect to licensed Intellectual Property that has
been licensed prior to the Effective Date) (a) provide copies of the license
agreements related thereto to the Administrative Agent and (b) cause such
license agreements to be filed with the applicable federal office in the United
States and (ii) authorizes the Administrative Agent to record its security
interest with respect to such license agreement in such office.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Grantors.

9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC.,

as a Grantor

   

GENERICS INTERNATIONAL (US), INC.,

as a Grantor

By:    /s/ Alan G. Levin     By:    /s/ Alan G. Levin

Name:    Alan G. Levin     Name:    Alan G. Levin

Title:    Executive Vice President and Chief Financial Officer     Title:   
Executive Vice President and Chief Financial Officer

 

ENDO PHARMACEUTICALS VALERA INC.,

as a Grantor

   

HEALTHTRONICS, INC.,

as a Grantor

By:    /s/ Alan G. Levin     By:    /s/ James Whittenburg

Name:    Alan G. Levin     Name:    James Whittenburg

Title:    Executive Vice President and Chief Financial Officer     Title:   
President and Chief Executive Officer

 

ENDO PHARMACEUTICALS SOLUTIONS INC.,

as a Grantor

   

ENDO PHARMACEUTICALS INC.,

as a Grantor

By:    /s/ Alan G. Levin     By:    /s/ Alan G. Levin

Name:    Alan G. Levin     Name:    Alan G. Levin

Title:    Executive Vice President and Chief Financial Officer     Title:   
Executive Vice President and Chief Financial Officer

 

PENWEST PHARMACEUTICALS CO.,

as a Grantor

    By:    /s/ Alan G. Levin      

Name:    Alan G. Levin      

Title:    Executive Vice President and Chief Financial Officer      

 

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:    /s/ Deborah R. Winkler

Name:    Deborah R. Winkler

Title:    Vice President

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT “H”

(See Section 8.20 of Security Agreement)

FORM OF NON-DISTURBANCE AGREEMENT

NON-DISTURBANCE AGREEMENT

This Non-Disturbance Agreement (“Agreement”) is entered into as of
[________________] (the “Effective Date”) by and among [Name of Licensee] a
[__________ corporation] and having a principal place of business at
[________________] (“Licensee”), Endo Pharmaceuticals Inc., a corporation
organized and existing under the laws of Delaware, United States, and having a
principal place of business at 100 Endo Boulevard, Chadds Ford, Pennsylvania
19317, United States (“Endo”), and JPMorgan Chase Bank, N.A. in its capacity as
administrative agent (“Agent”) under the Credit Agreement referred to below. All
capitalized terms used but not defined in this Agreement have the same meanings
given such terms in the Subject Agreement (as defined below). In this Agreement,
“Reservations” means all limitations on enforcement by applicable laws relating
to insolvency, reorganisation and other applicable laws generally affecting the
rights of creditors and all actions taken by, and orders issued by, courts or
court-appointed administrators involved in insolvency or reorganization
proceedings concerning Endo and the Endo Intellectual Property (as defined
below).

WHEREAS, Licensee and Endo entered into a [AGREEMENT TITLE TO COME] effective
________, attached hereto as Exhibit A (the “Subject Agreement”) pursuant to
which Endo granted to Licensee certain rights and licenses under certain of its
intellectual property as set forth in the Subject Agreement (“Endo Intellectual
Property”) to [TO COME] (the “License Rights”);

WHEREAS, Endo Pharmaceuticals Holdings Inc. (the parent company of Endo), as
borrower (“Holdings”), the lenders from time to time party thereto and Agent,
are parties to that certain Credit Agreement, dated as of November 30, 2010 (as
amended, restated, supplemented and otherwise modified from time to time, the
“Credit Agreement”).

WHEREAS, pursuant to that certain Guaranty, dated as of November 30, 2010 (as
amended, restated, supplemented and otherwise modified from time to time, the
“Guaranty”), Endo and certain of Holdings’ other subsidiaries (the “Subsidiary
Guarantors”) have guaranteed the obligations of Holdings under the Credit
Agreement.

WHEREAS, in order to secure their obligations under the Credit Agreement and the
Guaranty, Holdings and the Subsidiary Guarantors have granted in favor of Agent,
for the benefit of the Secured Parties (as defined in the Credit Agreement), a
security interest in all of their rights, title and interest in and to
substantially all of their personal property, including the Endo Intellectual
Property and Endo’s rights under the Subject Agreement, pursuant to that certain
Pledge and Security Agreement, dated as of November 30, 2010 (as amended,
restated, supplemented and otherwise modified from time to time, the “Security
Agreement”);

WHEREAS, Endo and Licensee have requested that Agent agree not to disturb
Licensee’s License Rights in the event that Agent exercises any or all of its
rights and remedies under the Credit Agreement, Guaranty or Security Agreement
or applicable law with respect to the Endo Intellectual Property or the License
Rights (an “Enforcement Action”); provided that Licensee is not then in breach
in any material respect of its obligations under the Subject Agreement after any
notice and cure period, if any, provided therein; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Agent has agreed to execute and deliver this Agreement to effect such
non-disturbance of Licensee’s License Rights on and subject to the terms and
conditions set forth in this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Acknowledgements and Agreements.

(a) Licensee acknowledges that the Endo Intellectual Property and Subject
Agreement constitutes “Collateral” under and as defined in the Security
Agreement and hereby consents thereto. In the event that Agent notifies Licensee
of the exercise of Agent’s rights and remedies under the Credit Agreement and/or
the Security Agreement to such Collateral and requests Licensee to render
performance of its obligations under the Subject Agreement to Agent or any
Foreclosure Purchaser (as defined below), Licensee shall render such performance
directly to Agent (or its nominee), the relevant Foreclosure Purchaser or as
Agent may otherwise request. Licensee shall be entitled to rely on the notices
and demands given by Agent under this Section 1, and Endo agrees to release,
indemnify, hold harmless and defend Licensee from and against any and all loss,
claim, damage or liability (including reasonable attorney’s fees) arising out of
Licensee’s compliance with such notice or demand, except if such loss is related
to Licensee’s noncompliance with the Subject Agreement.

(b) Agent acknowledges and agrees that it shall not take any action pursuant to
the Credit Agreement, the Security Agreement or any other related documents with
respect to the Endo Intellectual Property or the Subject Agreement in any manner
that would disturb, diminish or interfere with the rights of Licensee under the
Subject Agreement (including without limitation the License Rights) so long as
Licensee is not in breach in any material respect of any of its obligations
under the Subject Agreement (after the expiration of any grace or cure period);
provided that nothing in this clause (b) shall limit or restrict Agent’s right
to take any Enforcement Action with respect to the Endo Intellectual Property or
the License Rights in accordance with Section 2 below or with respect to any
other assets of Endo, Holdings or their relevant subsidiaries.

2. Foreclosure.

(a) In the absence of an Insolvency Proceeding (as defined below), in the event
Agent takes any Enforcement Action, so long as Licensee complies with this
Agreement and is not in breach in any material respect of any of its obligations
under the Subject Agreement (after the expiration of any grace or cure period),
(i) Agent agrees that the Subject Agreement shall continue in effect in
accordance with its terms between Endo and Licensee prior to any sale, transfer
or other disposition of the Subject Agreement (other than to Agent) in
connection with such Enforcement Action and (ii) if and to the extent that Agent
causes or approves the sale or transfer of the Endo Intellectual Property, Agent
agrees that any purchaser or acquirer of the Endo Intellectual Property (a
“Foreclosure Purchaser”) shall acquire the Endo Intellectual Property subject to
the Subject Agreement (it being understood and agreed that Agent may terminate
the Subject Agreement in the event the Licensee is in breach in any material
respect of any of its obligations thereunder) or, to the extent that the Subject
Agreement is extinguished as a result of such Enforcement Action, whether
pursuant to applicable law or otherwise, Agent shall not assert any objection to
a new license agreement being put into effect between the Foreclosure Purchaser
and Licensee, with substantially the same provisions as contained in the Subject
Agreement.

 

2



--------------------------------------------------------------------------------

For purposes hereof, “Insolvency Proceeding” means any proceeding in respect of
bankruptcy, insolvency, winding up, receivership, dissolution or assignment for
the benefit of creditors, in each of the foregoing events whether under the
Bankruptcy Code or any similar federal, state or foreign bankruptcy, insolvency,
reorganization, receivership or similar law.

(b) After the commencement of an Insolvency Proceeding against Endo or any of
the Subsidiary Guarantors, so long as Licensee complies with this Agreement and
is not in breach in any material respect of any of its obligations under the
Subject Agreement (after the expiration of any grace or cure period), (i) Agent
shall not any take any action the effect of which is to cause the Subject
Agreement to no longer continue in effect in accordance with its terms between
Endo and Licensee, (ii) if the Endo Intellectual Property is sold, transferred
or otherwise disposed of, whether pursuant to an order of a bankruptcy court or
otherwise, Agent shall not take any action the effect of which is to cause the
Subject Agreement to no longer continue in effect in accordance with its terms
after giving effect to such sale, transfer or disposition.

(c) For the avoidance of doubt, (i) nothing in this Section 2 shall be construed
to limit Licensee’s License Rights so long as Licensee complies with this
Agreement and is not in breach in any material respect of its obligations under
the Subject Agreement after any notice and cure period provided in the Subject
Agreement, and (ii) until the acquisition by Agent of title to the Endo
Intellectual Property after the occurrence of a Enforcement Action or Insolvency
Proceeding, nothing in this Section 2 shall require Agent itself to become party
to or otherwise undertake any liabilities or other obligations under or in
relation to the Subject Agreement.

(d) Endo shall (i) promptly on demand reimburse Agent for the amount of all
out-of-pocket costs and expenses reasonably incurred by Agent to comply with the
obligations under this Agreement, and (ii) indemnify and hold harmless
Indemnified Persons against any losses, claims, damages, liabilities and
expenses (including reasonable attorneys fees) incurred by such party to the
extent arising from this Agreement or the compliance with the obligations of
Agent under this Agreement. Endo and Licensee shall have no liability under the
preceding provisions of this Section 2(d) to Agent (x) to the extent that any
costs, expenses, losses, claims, damages, liabilities and expenses are
determined by a court of competent jurisdiction to have resulted from any
Indemnified Person’s gross negligence or willful misconduct, (y) for any
special, consequential or exemplary damages, including without limitation loss
of anticipated profits and (z) from and after the date that Endo or Licensee
waives compliance by Agent with this Agreement. “Indemnified Person” means Agent
and Agent’s affiliates and the respective directors, officers, employees, agents
and advisors of Agent and Agent’s affiliates.

3. Mutual Representations, Warranties and Covenants. Each of Licensee and Endo
represents, warrants and covenants to each of the other parties as follows:

(a) Corporate Existence and Power. It is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated or organized, and has full
corporate or limited liability company power and authority and the legal right
to own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated in this Agreement.

(b) Authority and Binding Agreement. As of the Effective Date, (i) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (ii) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder; and (iii) this
Agreement

 

3



--------------------------------------------------------------------------------

has been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid and binding obligation of such Party that is enforceable against it
in accordance with its terms.

(c) No Conflict. It has not entered, and shall not enter, into any agreement
with any third party that is in conflict with the rights granted to each other
party under this Agreement, and has not taken and shall not take any action that
would in any way prevent it from granting the rights granted to each other party
under this Agreement, or that would otherwise materially conflict with or
adversely affect the rights granted to each other party under this Agreement.
Its performance and execution of this Agreement does not and will not result in
a breach of any other contract to which it is a party.

(d) Security Interest. Endo has not granted and will not grant to Licensee, and
Licensee has not taken and will not take, a security interest in the Endo
Intellectual Property.

4. Miscellaneous.

(a) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(b) Governing Law. This Agreement shall be governed by and interpreted under,
and any court action or alternative dispute proceeding pursuant to this
Agreement shall apply, New York law excluding its conflicts of laws principles.

(c) Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions or affecting the enforceability of such
provision in any other jurisdiction.

(d) Captions. The captions in this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions of this
Agreement.

(e) Notices. Any notice required or permitted to be given or made under this
Agreement by one of the parties to the other shall be in writing and shall be
deemed to have been delivered (a) upon personal delivery or (b) the third
business day next following deposit with a reputable courier, as follows (or at
such other addresses as may have been furnished in writing by one of the Parties
to the other as provided in this Section 4(e)):

 

For Endo:

 

Endo Pharmaceuticals Inc.

100 Endo Boulevard

Chadds Ford, Pennsylvania 19317

United States

Attention: President & CEO

 

With a copy to:

 

[            ]

 

For Licensee:

 

[            ]

 

4



--------------------------------------------------------------------------------

 

For Agent:

 

JPMorgan Chase Bank, N.A., as administrative agent

270 Park Avenue

New York, New York 10017

Attention:

(f) Entire Agreement. This Agreement, together with all exhibits, constitutes
the entire agreement and understanding of the parties with respect to the
subject matter of this Agreement, and supersedes any and all prior negotiations,
correspondence, agreements, understandings duties or obligations between the
parties with respect to the subject matter of this Agreement.

(g) Assignment. If and to the extent that Endo assigns the Subject Agreement, or
any of its rights thereunder, in accordance with the Subject Agreement, it may
and shall assign (and/or novate, if applicable) immediately to such assignee all
of its corresponding rights and obligations under this Agreement. If and to the
extent that Licensee assigns the Subject Agreement, or any of its rights
thereunder, in accordance with the Subject Agreement, it may and shall assign
(and/or novate, if applicable) immediately to such assignee all of its
corresponding rights and obligations under this Agreement. If and to the extent
that Agent assigns the Credit Agreement, or any of its rights thereunder, or is
succeeded in interest thereunder, it may and shall assign (and/or novate, if
applicable) immediately to such assignee or successor all of its corresponding
rights and obligations under this Agreement. Except as expressly provided above,
no party to this Agreement shall have the right to assign this Agreement, nor
any of its rights hereunder, nor delegate any of its obligations hereunder,
without the prior written consent of each other party, which shall not be
unreasonably withheld or delayed. Any attempt to assign this Agreement in breach
of the foregoing shall be void. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and each of their successors and
permitted assigns.

(h) Amendments, Etc. No amendment, modification or waiver of any provision of
this Agreement shall in any way be effective unless the same shall be in writing
and signed by Endo, Licensee and Agent. Furthermore, Endo and Licensee agree
that, during the occurrence and continuation of an Event of Default (as defined
in the Credit Agreement), they shall not, without the prior written consent of
Agent, modify, alter, terminate or amend the terms of the Subject Agreement in
any way that (i) materially decreases any payment obligations of Licensee to
Endo or (ii) otherwise materially and adversely affects the payment of amounts
owed to Endo under the Subject Agreement.

[SIGNATURES ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Non-Disturbance Agreement
as of the date first written above.

 

[LICENSEE]

By: 

      Name:      Its:   ENDO PHARMACEUTICALS INC.

By: 

      Name:      Title:  

JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

By: 

      Name:      Title:  

 

6



--------------------------------------------------------------------------------

EXHIBIT A

[SUBJECT AGREEMENT]

 

7



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT

to

PLEDGE AND

SECURITY AGREEMENT

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of November 30, 2010, made by each of ENDO
PHARMACEUTICALS HOLDINGS INC., a Delaware corporation (the “Borrower”) and the
other Subsidiaries of the Borrower listed on the signature pages thereto
(together with the Borrower, the “Initial Grantors”, and together with any
additional Subsidiaries, including the undersigned, which become parties thereto
by executing a Supplement to Pledge and Security Agreement in substantially the
form hereof, the “Grantors”), in favor of the Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Agreement.

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[_________________] [corporation/limited liability company/limited partnership]
(the “New Grantor”) agrees to become, and does hereby become, a Grantor under
the Agreement and agrees to be bound by the Agreement as if originally a party
thereto. The New Grantor hereby pledges and grants to the Administrative Agent,
on behalf of and for the benefit of the Secured Parties, a security interest in
all of the New Grantor’s right, title and interest, whether now owned or
hereafter acquired, in and to the Collateral to secure the prompt and complete
payment and performance of the Secured Obligations. For the avoidance of doubt,
the grant of a security interest herein shall not be deemed to be an outright
assignment of intellectual property rights owned by the New Grantor.

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof. The New Grantor
represents and warrants that the supplements to the Exhibits to the Agreement
attached hereto are true and correct in all respects and that such supplements
set forth all information required to be scheduled under the Agreement with
respect to the New Grantor. The New Grantor shall take all steps necessary and
required under the Agreement to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against the New Grantor’s
Collateral.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this ___________ day of ____________, 20___.

 

[NAME OF NEW GRANTOR] By:     

Title:     

 

1



--------------------------------------------------------------------------------

EXHIBIT “A”

(See Sections 3.3 and 3.4 of Security Agreement)

Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:

 

Grantor   Prior Name   Jurisdiction  

Principal  

Place of  

Business  

 

Chief Executive Office /

Mailing Address

 

Significant

Mergers or

Acquisitions

Endo

Pharmaceuticals

Holdings Inc.

  N/A   Delaware   US  

100 Endo Boulevard

Chadds Ford, PA 19317

  N/A

Endo

Pharmaceuticals Inc.

 

N/A

 

 

Delaware

 

 

US

 

 

100 Endo Boulevard

Chadds Ford, PA 19317

 

Acquisition of RxKinetix, Inc. on 10/12/2006.

 

Acquisition of Indevus Pharmaceuticals, Inc. on 3/23/2009

 

Acquisition of HealthTronics, Inc. on 7/12/2010

 

Acquisition of Penwest Pharmaceuticals Co. on 11/4/2010

Endo

Pharmaceuticals

Solutions Inc.

 

Indevus

Pharmaceuticals

Inc.

  Delaware   US  

100 Endo Boulevard

Chadds Ford, PA 19317

 

Acquisition of Valera Pharmaceuticals, Inc. on

4/18/2007

Endo

Pharmaceuticals

Valera Inc.

 

Valera

Pharmaceuticals  

Inc.

  Delaware   US  

100 Endo Boulevard

Chadds Ford, PA 19317

/ 8 Clarke Drive

Cranbury, NJ 08512

  N/A HealthTronics, Inc.   N/A   Georgia   US  

9825 Spectrum Drive

Bldg 3

Austin, TX 78717

  See attached.

Generics

International (US),

Inc.1

  N/A   Delaware   US  

120, 130, 150 Vintage Drive

Huntsville, AL 35811

  N/A

Penwest

Pharmaceuticals Co.

 

Edward Mendall

Co., Inc.

  Washington     US  

100 Endo Boulevard

Chadds Ford, PA 19317

  N/A

 

1

Pending closing of Qualitest acquisition pursuant to the Stock Purchase
Agreement by and among Endo Pharmaceuticals Inc., Endo Pharmaceuticals Holdings
Inc., Generics International (US Parent) Inc. and Apax Quartz (Cayman) L.P.
dated as of September 28, 2010 (“SPA”).



--------------------------------------------------------------------------------

EXHIBIT “B”

(See Sections 3.5 and 3.9 of Security Agreement)

Patents, copyrights and trademarks protected under federal law:

Patents

See attached.

Copyrights

See attached.

Trademarks

See attached.

 

2



--------------------------------------------------------------------------------

EXHIBIT “C”

List of Pledged Securities

(See Section 3.8 of Security Agreement)

A. STOCKS:

 

Grantor

  

Issuer

   Certificate
Number    Number of
Shares    Class of
Shares Endo Pharmaceuticals Holdings Inc.    Endo Pharmaceuticals Inc.    7   
1,000    Common Endo Pharmaceuticals Holdings Inc.    HealthTronics, Inc.    1
   1    Common Endo Pharmaceuticals Inc.    Endo Pharma Canada Inc.    C-2    65
   Common Endo Pharmaceuticals Inc.    Endo Pharma Ireland Limited    2   
16,250    Common Endo Pharmaceuticals Inc.    Endo Pharmaceuticals Solutions
Inc.    1    1    Common Endo Pharmaceuticals Inc.    Penwest Pharmaceuticals
Co.    1    1,000    Common Endo Pharmaceuticals Inc.    Generics International
(US Parent), Inc.2    2    1,000    Common Endo Pharmaceuticals Solutions Inc.
   IPI Management Corp.    1    1,000    Common Endo Pharmaceuticals Solutions
Inc.    Endo Pharmaceuticals Valera Inc.    1    1,000    Common Endo
Pharmaceuticals Solutions Inc.    Ledgemont Royalty Sub LLC    1    100   
LLC Units HealthTronics, Inc.    Surgicenter Management, Inc.    1    1,000   
Common HealthTronics, Inc.    Prime Medical Operating, Inc.    2    1,000   
Common HealthTronics, Inc.    Ocean Radiation Therapy, Inc.    1    1,000   
Common HealthTronics, Inc.    Lithotripters, Inc.    31    40,000    Common

 

2

Pledge of Generics International (US Parent), Inc. pending closing of Qualitest
Acquisition pursuant to the SPA.



--------------------------------------------------------------------------------

HealthTronics, Inc.    Medstone International, Inc.    5    1,000    Common
HealthTronics, Inc.    Litho Management, Inc.    11    1,000    Common
HealthTronics, Inc.    Healthtronics Laboratory Solutions, Inc.    1    90   
Common       3    350          6    35    HealthTronics, Inc.    Florida
Lithology No. 2, Inc.    1    1,000    Common HealthTronics, Inc.    Endocare,
Inc.    1    1,000    Common HealthTronics, Inc.    Advanced Medical Partners,
Inc.    9    7,887    Common HealthTronics, Inc.    SanuWave Health, Inc.   
1277    138,782    Common

B. BONDS:

 

Issuer

   Number      Face Amount      Coupon Rate      Maturity  

None

           

C. GOVERNMENT SECURITIES:

 

Issuer

   Number      Type      Face Amount      Coupon Rate      Maturity  

None

              

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Issuer

  

Description of Collateral

  

Percentage Ownership Interest

None.      



--------------------------------------------------------------------------------

EXHIBIT “D”

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

Delaware Secretary of State

Georgia – Office of the Clerk of Superior Court of Fulton County

Washington – Department of Licensing



--------------------------------------------------------------------------------

EXHIBIT “E”

(See Definition of “Commercial Tort Claims”)

COMMERCIAL TORT CLAIMS

Case No. 3:10-cv-00904 MHP; Allmed Systems Inc. dba Lisa Laser USA, Inc. and
Lisa Laser Products, OHG v. HealthTronics, Inc. and Does 1 through 20,
Inclusive; In the United Stated District Court of the Northern District of
California.

Allmed Systems, Inc. d/b/a Lisa Laser USA and Lisa Laser Products OHG sued
HealthTronics for breach of contract, breach of implied covenant of good faith
and fair dealing, fraud and deceit, negligent misrepresentation, intentional
interference with prospective economic relationship/business advantage and
violation of California’s unfair competition law. HealthTronics filed
counterclaims against Allmed Systems, Inc. d/b/a Lisa Laser USA and Lisa Laser
Products OHG for breach of contract, tortious interference with contract and
violation of California’s unfair competition law seeking both injunctive relief
and monetary damages. To date, none of the parties have disclosed the damages
sought in connection with their respective claims.



--------------------------------------------------------------------------------

EXHIBIT “F”

(See Section 3.7 of Security Agreement)

FEDERAL EMPLOYER IDENTIFICATION NUMBER;

STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

 

GRANTOR  

Federal Employer

Identification

Number

 

Type of

Organization

 

State of

Organization or

Incorporation

 

State

Organization

Number

Endo Pharmaceuticals   Holdings Inc.   13-4022871   Corporation   Delaware  
2822597 Endo Pharmaceuticals Inc.   52-2035829   Corporation   Delaware  
2726665 Endo Pharmaceuticals Solutions Inc.   04-3047911   Corporation  
Delaware   2222581 Endo Pharmaceuticals Valera Inc.   13-4119931   Corporation  
Delaware   3236297 HealthTronics, Inc.   55-2210668   Corporation   Georgia  
K535640 Generics International (US), Inc.3   26-1166489   Corporation   Delaware
  4415493 Penwest Pharmaceuticals Co.   91-1513032   Corporation   Washington  
601 299 584

 

3

Pending closing of Qualitest acquisition pursuant to the SPA



--------------------------------------------------------------------------------

EXHIBIT “G”

(See Section 3.10 of Security Agreement)

DEPOSIT ACCOUNTS

 

Grantor Name   Bank Name   Bank Address   Account #   Account Description

Endo

Pharmaceuticals

Inc

 

JP Morgan

Chase

 

1 Chase Manhattan

Plaza, New York, NY

10005

  304260983   Operating Account

Endo

Pharmaceuticals

Inc

 

JP Morgan

Chase

 

1 Chase Manhattan

Plaza, New York, NY

10005

  9102788347   Lockbox Account

Endo

Pharmaceuticals

Inc

 

JP Morgan

Chase

 

1 Chase Manhattan

Plaza, New York, NY

10005

  601884075   AP Controlled Disbursement

Endo

Pharmaceuticals Solutions Inc

 

JP Morgan

Chase

 

1 Chase Manhattan

Plaza, New York, NY

10005

  747482362   Lockbox Account

Endo

Pharmaceuticals

Valera Inc

 

JP Morgan

Chase

 

1 Chase Manhattan

Plaza, New York, NY

10005

  747482370   Lockbox Account

Endo

Pharmaceuticals

Inc

  E-Trade  

PO Box 1542

Merrifield, VA 22116

  6768-3081  

Deposit Acct for

proceeds from

exercised options

Endo

Pharmaceuticals

Inc

  PNC  

1600 Market Street

Philadelphia, PA 19103

  8602147831   Deposit Account

Endo

Pharmaceuticals

Holdings Inc

  PNC  

1600 Market Street

Philadelphia, PA 19103

  8606040441   Operating Account

Endo

Pharmaceuticals

Inc

 

Bank of

Ireland -

Onshore

 

300 First Stamford

Place Stamford, CT

06902

  2107936   Deposit Account

HealthTronics,

Inc.

 

SunTrust

Bank

      1000023407371   Balance less than $50K

HealthTronics,

Inc.

  Citibank       30739586   Medical Claims

HealthTronics,

Inc.

  Citibank       38217707   ST Disability Claims

Penwest

Pharmaceuticals

Co.

  Key Bank  

66 South Pearl Street

Albany, NY 12207

  329681000116   Operating Account



--------------------------------------------------------------------------------

Penwest

Pharmaceuticals

Co.

  Key Bank  

66 South Pearl Street

Albany, NY 12207

  190993200129   Disbursement Account

Penwest

Pharmaceuticals

Co.

 

JP Morgan

Chase Bank,

N.A.

 

106 Corporate Park

Drive, Floor 2

White Plains, NY 10604

  000000590002546   Payroll Account

SECURITIES ACCOUNTS

 

Grantor Name   Bank Name   Bank Address   Account #   Account Description

Endo

Pharmaceuticals

Inc.

  UBS  

One North Wacker

Drive Suite 2500

Chicago, IL 60606

  CP 06464 G2   Auction Rate Notes/Investment Account

Endo

Pharmaceuticals

Inc.

  UBS  

One North Wacker

Drive Suite 2500

Chicago, IL 60606

  CP 15257 G2   Investment Account

Endo

Pharmaceuticals

Inc.

  Merrill Lynch  

100 Jericho

Quadrangle 2nd 242

Jericho NY, 11753

  550-07T42   Auction Rate Notes

Endo

Pharmaceuticals

Inc.

 

Funds For

Institutions

 

P.O. Box 8118

Boston, MA

02266-8118

  263-3492962-3   Treasury Fund

Endo

Pharmaceuticals

Inc.

 

JP Morgan

Asset

Management

 

P.O. Box 8528

Boston, MA

02266-8528

  91733   Money Market Funds

Endo

Pharmaceuticals Solutions Inc.

 

JP Morgan

Chase Bank

 

100 East Broad St.

Columbus, OH

43271-0192

  7400000600   Custody Account for 16% Notes and Interest

HealthTronics,

Inc.

 

APS

Financial

      338213942   Holds 1,000 EDAP ADRs

Penwest

Pharmaceuticals

Co.

 

Capital

Advisors

Group

 

389 Passaic Avenue

Suite 200

Fairfield, NJ 07004

  DE1325   Investment Account

Penwest

Pharmaceuticals

Co.

 

Morgan

Stanley

 

522 5th Avenue

10th Floor

New York, NY 10036

  PWM 32-78ME6   Investment Account